           Case 1:20-cv-04997-LTS Document 47 Filed 08/16/21 Page 1 of 21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

IDEAVILLAGE PRODUCTS CORP. et al.,

                                   Plaintiffs,

                 -against-                                            No. 20 CV 4997-LTS

LIUZHOU WEIMAO MOBILE ACCESSORY CO.,
LTD. d/b/a SPORTS BRACERS SHOP d/b/a
WWW.COPPERFITONLINESHOP.COM d/b/a
WWW.ERYON.LIFE, et al.,

                                    Defendants.
-------------------------------------------------------x


                                    MEMORANDUM OPINION AND ORDER

                 Plaintiffs Ideavillage Products Corp. and IDVC, LLC (hereinafter, collectively

“Plaintiffs”) move pursuant to Local Civil Rule 55.2(b) and Federal Rule of Civil Procedure

55(b)(2) for default judgment against Defendants Liuzhou Weimao Mobile Accessory Co., Ltd.

(“Liuzhou”), www.copperfitonlineshop.com, and www.eryon.life (hereinafter, collectively,

“Defendants”) upon claims of Trademark Counterfeiting, Trademark Infringement, Federal

Unfair Competition, Federal Copyright Infringement, and Cybersquatting pursuant to 15 U.S.C

sections 1114, 1116, 1117, 1051, and 1125, and 17 U.S.C section 101 et seq. (Docket entry no. 1

(“Complaint”); docket entry no. 42.) Defendants have not formally appeared or responded to

Plaintiffs’ claims or the instant motion. The Court has subject matter jurisdiction of this action

pursuant to 28 U.S.C sections 1331, 1332, 1338(a-b), 15 U.S.C. sections 1051 et seq. and 1121,

and 17 U.S.C. section 101 et seq. The Court has personal jurisdictional over Defendants because

Plaintiffs have alleged that Defendants target their business activities in New York through

activities including the sale and shipment of the allegedly infringing products to New York



IDEAVILLAGE - DJ MEMOPORD                                  VERSION AUGUST 16, 2021                   1
         Case 1:20-cv-04997-LTS Document 47 Filed 08/16/21 Page 2 of 21




consumers and the operation of their website, through which New York customers can purchase

the allegedly infringing products. (See Complaint, at ¶ 3; see also Coach, Inc. v. McMeins, No.

11-CV-3574, 2012 WL 1071269, at *2 (S.D.N.Y. Mar. 9, 2012), report and recommendation

adopted, 2012 WL 1080487 (S.D.N.Y. Mar. 30, 2012) (finding personal jurisdiction over

defendant who “transacted business in New York through an interactive website in connection

with the matter at issue”); Gucci Am., Inc. v. MyReplicaHandbag.com, No. 07-CV-2438, 2008

WL 512789, at *1 (S.D.N.Y. Feb. 26, 2008 (“Upon the entry of a default judgment, the Court

accepts as true all of the facts alleged in the Complaint, except those relating to the amount of

damages.”).)

       The Court has reviewed carefully Plaintiffs’ submissions and, for the following reasons,

grants in part and denies in part Plaintiffs’ unopposed motion for default judgment.



                                           BACKGROUND

               Ideavillage is a developer, producer, marketer, and distributor of consumer

products.1 (Complaint, at ¶ 12.) Relevant here are Plaintiffs’ copper-infused compression

garments, which are marketed and sold under the COPPER FIT trademark and include the

following sub-brands: Copper Fit Knee or Elbow Sleeves, Copper Fit Pro Knee or Elbow

Sleeves, Copper Fit Back Pro, and Copper Fit Socks (hereinafter, collectively “Copper Fit

Products”). (Id. ¶ 14.)

               IDVC is the owner, and Ideavillage the exclusive licensee, of the following

registered trademarks: 4,676,558 for “COPPER FIT” for goods in Class 25; 4,774,235 for



1
       The facts cited herein are derived from the Complaint, the well-pleaded factual
       allegations of which are deemed admitted, see Fed. R. Civ. P. 8(b)(6), as well as from
       uncontroverted documentary evidence filed in support of the instant motion practice.


IDEAVILLAGE - DJ MEMOPORD                         VERSION AUGUST 16, 2021                           2
         Case 1:20-cv-04997-LTS Document 47 Filed 08/16/21 Page 3 of 21




“COPPER FIT” for goods in Class 24; 5,162,178 for “COPPER FIT” for goods in Class 9;

5,788,312 for “COPPER FIT” for goods in Classes 10, 18, 20, and 25; 5,301,755 for “COPPER

FIT” for goods in Class 25; 5,397,495 for               for goods in Classes 9 and 10; 5,409,018

for              for goods in Class 25; and 4,901,255 for “COPPER FIT PRO SERIES”

(hereinafter, collectively “Copper Fit Marks”), as well as registered copyrights related to Copper

Fit Products. (Id. ¶¶ 20, 22.) IDVC is also the owner, and Ideavillage the exclusive licensee, of

U.S Copyright Registration VA 2-091-621, which covers the Copper Fit Back Belt Website

(www.CopperFitBack.com), and VA 1-948-947, which covers the Copper Fit Back Pro

Packaging (hereinafter, collectively “Copper Fit Works”). (Id. ¶ 23.)

               Ideavillage promotes and sells its products through national, direct response

television advertisements, at mass retail outlets, through catalog companies, online, through its

own website and those of its retail customers, and through a network of international distributors.

(Id. ¶ 12.) The Copper Fit Marks are currently in use in commerce in connection with the

Copper Fit Products. (Id. ¶ 21.)

               Defendant Liuzhou is a Chinese entity which owns and/or operates the websites

copperfitonlineshop.com and eryon.life. (Id. ¶ 8.) Through these two websites, Defendants offer

and sell products to consumers in the United States which Plaintiffs allege are counterfeits of

products bearing the Copper Fit Marks (the “Counterfeit Products”) and which infringe their

trademark rights and copyrights. (Id.) On April 28, 2020, and May 4, 2020, Plaintiffs made test

buys through Defendants’ websites eryon.life and copperfitonlineshop.com, respectively. (Id.

¶¶ 37, 38.) Both purchases were received by Plaintiffs and included products Plaintiffs allege

infringe the Copper Fit Marks. (Id. ¶¶ 39, 40.) The products purchased during the second test




IDEAVILLAGE - DJ MEMOPORD                        VERSION AUGUST 16, 2021                            3
         Case 1:20-cv-04997-LTS Document 47 Filed 08/16/21 Page 4 of 21




buy were shipped after Ideavillage sent Defendants cease and desist letters on May 15, 2020, and

May 18, 2020. (Id. ¶¶ 43, 45.)

               Plaintiffs filed their Complaint on June 30, 2020. (Complaint.) On July 8, 2020,

the Court granted Plaintiffs’ request for a Temporary Restraining Order (“TRO”), which froze

Defendants’ assets held by certain financial institutions, restrained the websites’ service

providers, and restrained Defendants from selling any products that infringed the Copper Fit

Marks or were counterfeits of the Copper Fit Products. (See July 8, 2020, docket entry text;

docket entry no. 23.) On July 20, 2020, Plaintiffs served Defendants with the summons,

Complaint, TRO, and all papers filed in support of Plaintiffs’ application (docket entry no. 26),

and on August 5, 2020, the Court held a show cause hearing with respect to Plaintiffs’

application for a Preliminary Injunction and subsequently entered a Preliminary Injunction Order

prohibiting Defendants from infringing upon Plaintiffs’ rights with regard to the Copper Fit

Marks or Copper Fit Products. (Docket entry nos. 32 and 33.) The Preliminary Injunction Order

also restrained certain third-party service providers and financial institutions from providing

certain services to Defendants or taking certain actions with regard to Defendants’ websites or

financial accounts. (Docket entry no. 32.)

               On October 2, 2020, the Clerk of Court entered a Certificate of Default against

Defendants. (Docket entry no. 38.) On October 16, 2020, the Court granted Plaintiffs

permission to seek a default judgment. (Docket entry no. 40.) Plaintiffs served a copy of that

order on Defendants on October 16, 2020. (Docket entry no. 41.) On December 22, 2020,

Plaintiffs filed the instant motion for default judgment. (Docket entry no. 42.)




IDEAVILLAGE - DJ MEMOPORD                         VERSION AUGUST 16, 2021                           4
         Case 1:20-cv-04997-LTS Document 47 Filed 08/16/21 Page 5 of 21




                                            DISCUSSION

               In determining whether to grant a motion for default judgment, the Court first

considers three factors: “(1) whether the defendant’s default was willful; (2) whether defendant

has a meritorious defense to plaintiff’s claims; and (3) the level of prejudice the non-defaulting

party would suffer as a result of the denial of the motion for default judgment.” Santana v.

Latino Express Restaurants, Inc., 198 F. Supp. 3d 285, 291 (S.D.N.Y 2016) (quotation omitted);

see also Guggenheim Cap., LLC v. Birnbaum, 722 F.3d 444, 455 (2d Cir. 2013).

               Here, all three factors weigh in favor of granting default judgment. First,

Defendants’ failure to respond to Plaintiffs’ Complaint, failure to respond to the order to show

cause why a preliminary injunction should not issue (docket entry no. 23), failure to attend

subsequent telephonic conferences (docket entry nos. 29, 33), and failure to respond to the

default judgment motion practice are indicative of willful conduct. See Indymac Bank, F.S.B. v.

Nat'l Settlement Agency, Inc., No. 07-CV-6865, 2007 WL 4468652, at *1 (S.D.N.Y. Dec. 20,

2007) (citation omitted) (holding that a party’s non-appearance and failure to respond to a

complaint or motion for default judgment indicates willful conduct). Second, because

Defendants have failed to appear or respond to this action, the Court is unaware of any

meritorious defense that Defendants could present. See Bldg. Serv. 32BJ Pension Fund v. 1180

AOA Member LLC, No. 18-CV-12226, 2020 WL 70947, at *2 (S.D.N.Y. Jan. 3, 2020). Third,

Plaintiffs will be prejudiced if they are denied judgment by default, as Defendants have willfully

failed to respond to the Complaint and the present motion. See id. Accordingly, default

judgment is appropriate if “plaintiff[s] ha[ve] pleaded facts supported by evidence sufficient to

establish the defendant’s liability with respect to each cause of action asserted.” Santana, 198 F.

Supp. 3d at 291.




IDEAVILLAGE - DJ MEMOPORD                         VERSION AUGUST 16, 2021                            5
         Case 1:20-cv-04997-LTS Document 47 Filed 08/16/21 Page 6 of 21




Trademark Counterfeiting, Infringement of Registered Trademarks, Federal Unfair Competition

               To prevail on Lanham Act claims, Plaintiffs must proffer ownership of a valid

mark and “prove that the defendant’s use of the allegedly infringing mark would likely cause

confusion as to the origin or sponsorship of the defendant’s goods with plaintiff's goods.”

Starbucks Corp. v. Wolfe's Borough Coffee, Inc., 588 F.3d 97, 114 (2d Cir. 2009) (conducting a

combined analysis for trademark infringement and unfair competition claims). A certificate of

registration with the United States Patent and Trademark Office is considered prima facie

evidence of a trademark’s validity. Lane Cap. Mgmt., Inc. v. Lane Capital Mgmt, Inc., 192 F.3d

337, 345 (2d Cir. 1999). Here, Plaintiffs have established ownership of valid marks by proffer of

certificates of registration for the Copper Fit Marks. (Complaint, Ex. A.)

               To assess the likelihood of confusion, courts in this District generally analyze the

factors outlined in Polaroid Corp. v. Polarad Elecs. Corp., 287 F.2d 492, 495 (2d Cir. 1961); see,

e.g., Lois Sportswear, U.S.A., Inc. v. Levi Strauss & Co., 799 F.2d 867, 871–72 (2d Cir. 1986)

(analyzing the Polaroid factors). However, in cases involving counterfeit items, a full Polaroid

analysis is not necessary “because counterfeits, by their very nature cause confusion.” Gucci

Am., Inc. v. Duty Free Apparel, Ltd., 286 F. Supp. 2d 284, 287 (S.D.N.Y. 2003). The Lanham

Act defines a counterfeit as a “spurious mark which is identical with, or substantially

indistinguishable from, a registered mark.” 15 U.S.C.A. § 1127 (Westlaw Pub. L. through

117-36). Here, the Court has reviewed Plaintiffs’ marks in comparison to the allegedly

counterfeit marks and finds that the two are substantially indistinguishable in font, design, and

layout. (Compare Complaint, Ex. A with id., Exs. C, F, and G.) Defendants’ marks are therefore

counterfeits of Plaintiffs’ registered, valid marks. Plaintiffs’ test buys and subsequent receipt of

goods bearing the Copper Fit Marks from Defendants’ websites confirm that Defendants were




IDEAVILLAGE - DJ MEMOPORD                         VERSION AUGUST 16, 2021                              6
         Case 1:20-cv-04997-LTS Document 47 Filed 08/16/21 Page 7 of 21




using the Copper Fit Marks in commerce. (Complaint, at ¶¶ 37-40.) Accordingly, Plaintiffs

have established the elements of trademark counterfeiting, trademark infringement, and federal

unfair competition and are entitled to default judgment upon those claims.



Cybersquatting

               Plaintiffs assert a claim of cybersquatting arising from Defendants’ domain name

copperfitonlineship.com. To succeed on a cybersquatting claim under 15 U.S.C. section

1125(d)(1)(A), a plaintiff must show that “(1) its trademark is either distinctive or famous, (2)

the domain name is identical or confusingly similar to the trademark, and (3) the defendant acted

with a bad-faith intent to profit from the trademark.” Salvatore Ferragamo S.p.A. v. Does 1-56,

No. 18-CV-12069, 2020 WL 774237, at *3 (S.D.N.Y. Feb. 18, 2020); see also Sporty’s Farm

L.L.C. v. Sportsman’s Mkt., Inc., 202 F.3d 489, 496–99 (2d Cir. 2000). Trademarks are divided

into five categories: 1) generic; 2) descriptive; 3) suggestive; 4) arbitrary; and 5) fanciful.

Genesee Brewing Co. v. Stroh Brewing Co., 124 F.3d 137, 142 (2d Cir. 1997). Marks that are

categorized as arbitrary, fanciful, or suggestive are “deemed inherently distinctive and are

entitled to protection.” Two Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763, 768 (1992).

               Here, Plaintiffs’ Copper Fit Marks are suggestive because the marks identify the

copper material used in the products and the products’ compression function, but do not directly

describe what the product is, or what it is used for. See, e.g., Playtex Prods., Inc. v. Georgia-Pac.

Corp., 390 F.3d 158, 164 (2d Cir. 2004) (holding “Wet Ones” was a suggestive mark because,

“without more, [the mark] does not itself conjure up the image of a towelette”). Accordingly, the

Copper Fit Marks are inherently distinctive.




IDEAVILLAGE - DJ MEMOPORD                          VERSION AUGUST 16, 2021                          7
         Case 1:20-cv-04997-LTS Document 47 Filed 08/16/21 Page 8 of 21




               The Court further finds that Defendants’ domain name “copperfitonlineshop.com”

is confusingly similar to Plaintiffs’ registered marks. Defendants’ domain name contains

Plaintiffs’ trademark, and the addition of “online” and “shop” do not indicate a separation from

the mark. Rather, including “online” and “shop” implicate the domain as an electronic avenue

through which products bearing Plaintiffs’ marks can be purchased.

               The Court also concludes that the record demonstrates that Defendants acted in

bad faith when they registered the domain name “copperfitonlineshop.” The Lanham Act

contains a non-exclusive list of factors to consider in determining bad faith, one of which is

usage of “the trademark . . . in the domain name.” 15 U.S.C. § 1125(d)(1)(B) (Westlaw Pub. L.

through 117-36). Courts “are not limited to considering just the listed factors,” but rather, the

factors are merely “indicia that may be considered along with other facts.” Sporty's Farm

L.L.C, 202 F.3d at 498 (internal quotation and citation omitted). Here, the Court finds that

Defendants acted in bad faith by including the registered mark in the domain name, using the

website as an instrument to infringe on Plaintiffs’ registered trademarks and copyrights, see

discussion infra, and selling goods bearing the counterfeit marks in commerce. Accordingly,

Plaintiffs are entitled to default judgment on their cybersquatting claim.



Federal Copyright Infringement

               To demonstrate federal copyright infringement, Plaintiffs must demonstrate “(1)

ownership of a valid copyright, and (2) copying of constituent elements of the work that are

original.” Feist Publ’ns., Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991).

               First, Plaintiffs have proffered documents demonstrating ownership of a valid

copyright for their commercial, website, and packaging. (Complaint, Ex. B). See Yurman




IDEAVILLAGE - DJ MEMOPORD                         VERSION AUGUST 16, 2021                           8
         Case 1:20-cv-04997-LTS Document 47 Filed 08/16/21 Page 9 of 21




Design, Inc. v. PAJ, Inc., 262 F.3d 101, 109 (2d Cir. 2001) (stating that registration in the U.S

Register of Copyrights creates a statutory presumption of a valid copyright.)

               Second, Plaintiffs allege that Defendant has copied their website and packaging.2

(Complaint, at ¶¶ 99, 100.) To satisfy the second element of copyright infringement, “the

copyright owner must demonstrate that ‘(1) the defendant has actually copied the plaintiff’s

work; and (2) the copying is illegal because a substantial similarity exists between the

defendant's work and the protectible elements of plaintiff’s.’” Yurman Design, Inc., 262 F.3d at

110 (quoting Hamil Am. Inc. v. GFI, 193 F.3d 92, 99 (2d Cir. 1999) (emphasis in original).)

Plaintiffs may show actual copying through direct or indirect evidence. Hamil Am. Inc., 193

F.3d at 99. Copying may be proven indirectly by showing the “defendants had access to the

copyrighted work and [that there are] similarities that are probative of copying between the

works.” Id. A defendant had access if it “has had a ‘reasonable opportunity to view’ plaintiff’s

work before creating his own.” Arica Inst., Inc. v. Palmer, 761 F. Supp. 1056, 1064 (S.D.N.Y.

1991) (quoting Gaste v. Kaiserman, 863 F.2d 1061, 1067 (2d Cir. 1988). To meet the element of

substantial similarity, Plaintiffs must show that “an average lay observer would recognize the

alleged copy as having been appropriated from the copyrighted work.” Smith v. Weinstein, 578

F. Supp. 1297, 1302 (S.D.N.Y. 1984) (quotation omitted).

               Plaintiffs claim that Defendants have infringed Plaintiffs’ copyright in their

website. (Complaint, at ¶¶ 99, 100.) Plaintiffs allege that Defendants had access and

opportunity to view Plaintiffs’ website because the website marketed and sold goods to the



2
       Plaintiffs also claim Defendants have infringed their copyrighted commercial.
       (Complaint, at ¶ 35.) However, Plaintiffs have not pleaded facts supported by evidence
       sufficient to establish Defendants’ liability with respect to this cause of action, as
       Plaintiffs have proffered no evidence of a commercial used by Defendants that allegedly
       copies original elements of Plaintiffs’ commercial.


IDEAVILLAGE - DJ MEMOPORD                         VERSION AUGUST 16, 2021                           9
        Case 1:20-cv-04997-LTS Document 47 Filed 08/16/21 Page 10 of 21




public. (Id. ¶ 12.) With regard to similarity, the Court has already determined that Defendants’

mark is a counterfeit of Plaintiffs’ Copper Fit Marks. See discussion supra. Both Plaintiffs’ and

Defendants’ websites present the Copper Fit Mark on the top left of the page, followed by the

slogan “High Quality Compression designed to provide everyday support and relief for lower

back muscles,” as well as the same picture of Brett Favre on the top left, followed by the price,

all in the same font and color scheme. (Compare Complaint, Ex. B with id., Ex. C.) Moreover,

both websites have the same “Features and Benefits” section in the same location on the page,

displaying the same message in the same font and format. In the aggregate, the combination of

these similarities between Defendants’ website and the protectible elements of Plaintiffs’ website

is substantial and is sufficient to establish the second element of copyright infringement.

               Plaintiffs also claim that Defendants have infringed their products packaging

copyright. (Complaint, at ¶¶ 99, 100.) Defendants had access and opportunity to view Plaintiffs’

Copper Fit packaging, as it was publicly available through the sale of Plaintiffs’ products. (Id. at

¶ 12.) Moreover, the Court discerns little to no difference between Plaintiffs’ protected

packaging and Defendants’ packaging, other than the differing sizes of the exemplar products

and a small amount of excess plastic at the bottom of Defendants’ package. (Compare

Complaint, Ex. B with id., Ex. G). Accordingly, the Court finds that the average lay observer

would recognize Defendants’ packaging as having been appropriated from protected elements of

Plaintiffs’ packaging. See Smith, 578 F. Supp. at 1302. Defendants’ packaging is therefore

substantially similar to Plaintiffs’ protected packaging and infringes Plaintiffs’ copyright.




IDEAVILLAGE - DJ MEMOPORD                         VERSION AUGUST 16, 2021                           10
         Case 1:20-cv-04997-LTS Document 47 Filed 08/16/21 Page 11 of 21




Permanent Injunction

               To obtain a permanent injunction, a plaintiff must succeed on the merits and

demonstrate “(1) that it has suffered an irreparable injury; (2) that remedies available at law, such

as monetary damages, are inadequate to compensate for that injury; (3) that, considering the

balance of hardships between the plaintiff and defendant, a remedy in equity is warranted; and

(4) that the public interest would not be disserved by a permanent injunction.” eBay Inc. v.

MercExchange, L.L.C., 547 U.S. 388, 391 (2006). As explained above, Plaintiffs have pleaded

sufficient facts to establish Defendants’ liability with respect to five of their causes of action.

               In this Circuit, irreparable harm “exists in a trademark case when the party

seeking the injunction shows that it will lose control over the reputation of its trademark.”

Power Test Petroleum Distribs., Inc. v. Calcu Gas, Inc., 754 F.2d 91, 95 (2d Cir. 1985). Here,

given the likelihood of confusion between Plaintiffs’ trademarks and Defendants’ counterfeit

marks, the impression given to customers who encounter Defendants’ counterfeit marks is not

under Plaintiffs’ control. Accordingly, Plaintiffs cannot control the reputation of their

trademarks if Defendants are permitted to continue selling the counterfeit products, and

irreparable harm exists as a result of that loss of control over the reputation and goodwill

associated with Plaintiffs’ trademarks.

               “A plaintiff has no adequate remedy at law where, absent an injunction, the

defendant is likely to continue infringing its copyrights.” Pearson Educ., Inc. v. Vergara, No. 09-

CV-6832, 2010 WL 3744033, at *4 (S.D.N.Y. Sept. 27, 2010) (internal modification and

quotation omitted). “A court may infer from a defendant’s default that it is willing to, or may[,]

continue its infringement.” Id. Here, Defendants have defaulted, and the Court has received no

indication that Defendants will cease the activities that are infringing on Plaintiffs’ trademark




IDEAVILLAGE - DJ MEMOPORD                          VERSION AUGUST 16, 2021                            11
         Case 1:20-cv-04997-LTS Document 47 Filed 08/16/21 Page 12 of 21




and copyright protections. Therefore, the Court finds that Plaintiffs have no adequate remedy at

law.

                The balance of equities also favors Plaintiffs. Plaintiffs’ business, goodwill, and

reputation are associated with the Copper Fit Marks and are harmed by the continued sale of

counterfeit products. By contrast, Defendants will suffer little harm if injunctive relief is

granted, as the defaulting Defendants have not identified any hardships for the Court to consider

and injunctive relief will only order them to do that which the Lanham Act requires. Moreover,

the public interest will be furthered by granting the requested injunctive relief, which will protect

Plaintiffs’ interest in their trademarks and protect consumers from being deceived by the

counterfeit products and being defrauded by Defendants. Accordingly, Plaintiffs are entitled to a

permanent injunction prohibiting Defendants from unlawful counterfeiting of the Copper Fit

Products, infringing Plaintiffs’ Copper Fit Marks and Copper Fit Works, engaging in any further

unfair competition with respect to the Copper Fit Products, and continuing to use the domain

name copperfitonlineshop.com.



Damages

                Plaintiffs request an award of $600,000.00 in statutory damages, jointly and

severally against Defendants, and post-judgment interest pursuant to 15 U.S.C section 1117(c).3

The Lanham Act provides that a plaintiff seeking damages for the use of a counterfeit mark may

elect to recover statutory damages of between $1,000 and $200,000 “per counterfeit mark per

type of goods or services sold, offered for sale, or distributed, as the court considers just,” or if




3
        Plaintiffs have not been able to obtain any discovery of the scope of Defendants’ sales,
        profits, or costs. (Docket entry no. 44, at ¶¶ 25, 31.)


IDEAVILLAGE - DJ MEMOPORD                           VERSION AUGUST 16, 2021                             12
        Case 1:20-cv-04997-LTS Document 47 Filed 08/16/21 Page 13 of 21




the infringement was willful, up to $2,000,000 per mark. 15 U.S.C.A. § 1117(c) (Westlaw Pub.

L. through 117-36).

               Because the Lanham Act “does not explicitly provide guidelines for courts to use

in determining an appropriate award,” see Louis Vuitton Malletier, S.A. v. LY USA, No. 06-CV-

13463, 2008 WL 5637161, at *1 (S.D.N.Y. Oct. 3, 2008) (internal quotation omitted), courts

“often have looked for guidance to the better developed case law under the Copyright Act, 17

U.S.C. § 504(c), which permits an award of statutory damages for willful copyright

infringement.” All-Star Mktg. Grp., LLC v. Media Brands Co., 775 F. Supp. 2d 613, 622

(S.D.N.Y. 2011) (quotation omitted). Applying such framework to cases arising under the

Lanham Act, courts have considered the following factors:

           “(1) the expenses saved and the profits reaped; (2) the revenues lost by the
           plaintiff; (3) the value of the [trademark]; (4) the deterrent effect on others
           besides the defendant; (5) whether the defendant's conduct was innocent or
           willful; (6) whether a defendant has cooperated in providing particular records
           from which to assess the value of the infringing material produced; and (7) the
           potential for discouraging the defendant.”

Id. (quoting Kenneth Jay Lane, Inc. v. Heavenly Apparel, Inc., No. 03-CV-2132, 2006 WL

728407, at *6 (S.D.N.Y. Mar. 21, 2006).)

               In this case, the Court determines that the factors weigh in Plaintiffs’ favor. As to

factors one, two, and six, Defendants have not appeared in this litigation, and Defendants’

default has deprived Plaintiffs of the opportunity to engage in discovery regarding the profits

Defendants have made and the expenses Defendants have saved by selling counterfeit items and

the revenues Plaintiffs have lost as a result of those sales. (See docket entry no. 44, at ¶¶ 24, 25,

31.) As to factor three, “[c]ourts can infer from the well-known reputations of most or all of the

trademarks and the sea of advertising that presses them on the consciousness of the buying

public that they are indeed valuable,” see Spin Master Ltd. v. 158, 463 F. Supp. 3d 348, 373



IDEAVILLAGE - DJ MEMOPORD                          VERSION AUGUST 16, 2021                          13
        Case 1:20-cv-04997-LTS Document 47 Filed 08/16/21 Page 14 of 21




(S.D.N.Y. 2020) (internal quotation and citation omitted), and Plaintiffs have proffered

testimony that the “Copper Fit Products, Copper Fit Marks and Copper Fit Works, have acquired

a valuable reputation and goodwill among the public,” see docket entry no. 20 at ¶ 17, and that

“[r]etailers, retail buyers, consumers and members of the public have become familiar with the

Copper Fit Products and associate them exclusively with Ideavillage.” (See id. ¶ 16.) Thus, the

Court finds the trademarks here to be highly valuable. As to factor four, the “goal of deterring

similar conduct by other enterprises requires a substantial award.” Louis Vuitton Malletier, 2008

WL 5637161, at *2. As to factor five, in this Circuit, willfulness may be established by virtue of

Defendants’ default. See, e.g., Chloe v. Zarafshan, No. 06-CV-3140, 2009 WL 2956827, at *7

(S.D.N.Y. Sept. 15, 2009) (“Willfulness may be established by a party’s default because an

innocent party would presumably have made an effort to defend itself.”). Accordingly, because

Defendants have defaulted, the Court finds that Defendants willfully engaged in counterfeiting

Plaintiffs’ registered marks. Finally, as to factor seven, Defendants’ use of marks identical to

Plaintiffs’ in connection with at least three infringing products and works on a substantially

similar website demonstrates that they are unlikely to be deterred by a small damage award.

               Hence, after careful consideration of the relevant factors, the Court finds that the

requested award of $600,000 in damages is warranted. Comparable damages have been awarded

in cases in this District with similar facts. See, e.g., Coach, Inc., 2012 WL 1071269, at *3-4

(awarding $200,000 per trademark infringement for goods sold online, accounting for both

compensatory and punitive damages). Therefore, the Court hereby grants $600,000.00 in

statutory damages, jointly and severally against Defendants, plus post-judgment interest under

the statutory formula set forth in 28 U.S.C section 1961.




IDEAVILLAGE - DJ MEMOPORD                         VERSION AUGUST 16, 2021                          14
         Case 1:20-cv-04997-LTS Document 47 Filed 08/16/21 Page 15 of 21




Transfer of Infringing Domain Name

               Plaintiffs request an order transferring Defendants’ infringing domain name –

copperfitonlineshop.com – to IDVC. “In any civil action involving the registration, trafficking,

or use of a domain name . . ., a court may order the forfeiture or cancellation of the domain name

or the transfer of the domain name to the owner of the mark.” 15 U.S.C.A. § 1125(d)(1)(C).

Transfer of a domain name is particularly appropriate if Defendants have expressed a willingness

to continue to use the infringing domain name. See Mintz v. Mktg. Cohorts, LLC, No. 18-CV-

4159, 2019 WL 3337896, at * 8 (E.D.N.Y. July 25, 2019); Prime Publishers, Inc. v. American-

Republican, Inc., 160 F. Supp. 2d 266, 281-82 (D. Conn. 2001) (granting request for transfer of a

domain name). Because Defendants used Plaintiffs’ protected mark in their domain name to

facilitate the sale of counterfeit goods, Defendants are likely to continue using the infringing

domain name absent injunctive relief. See discussion supra.4 Accordingly, transfer of the

domain name copperfitonlineshop.com to IDVC is appropriate and is granted.



Post-Judgment Asset Restraint and Transfer

               Plaintiffs request an order restraining and transferring Defendants’ assets that are

held by certain third parties, as set forth in the Preliminary Injunction Order, in satisfaction of the

judgment. (Docket entry no. 43, at 16.) Federal Rule of Civil Procedure 69 provides that

execution of money judgments must comport with the procedures of the forum state unless the



4
       Notwithstanding Plaintiffs’ evidence that Defendants’ website is no longer accessible
       through copperfitonlineshop.com (Docket entry no. 44, at ¶ 30), the Court finds that,
       because Defendants have not appeared to answer the Complaint or oppose the instant
       motion, the likelihood is that they will continue to use the infringing domain name absent
       injunctive relief and the request for transfer is not moot. Pearson Educ., Inc., 2010 WL
       3744033, at *4 (“A court may infer from a defendant’s default that it is willing to, or
       may[,] continue its infringement.”).


IDEAVILLAGE - DJ MEMOPORD                          VERSION AUGUST 16, 2021                          15
         Case 1:20-cv-04997-LTS Document 47 Filed 08/16/21 Page 16 of 21




governing federal statute provides otherwise. Fed. R. Civ. P. 69(a)(1). As the Lanham Act does

not provide contrary instruction, the Court turns to N.Y. C.P.L.R. sections 5222 and 5225. N.Y.

C.P.L.R. section 5222 permits an attorney for a judgment creditor to issue a restraining notice

against a person in possession or custody of property in which the judgment debtor has an

interest. N.Y. C.P.L.R. § 5222(a). Section 5225 permits a court to require a third party to pay a

judgment creditor from funds belonging to a judgment debtor, but only “[u]pon a special

proceeding commenced by the judgment creditor.” N.Y. C.P.L.R. § 5225(b). The special

proceeding requirement is satisfied where a judgment creditor brings a motion pursuant to Rule

69(a) against the third party in possession of the judgment debtor’s assets. See, e.g., N. Mariana

Islands v. Millard, 845 F. Supp. 2d 579, 581-82 (S.D.N.Y. 2012) (considering a turnover motion

under Rule 69(a)); Mitchell v. Lyons Pro. Servs., Inc., 727 F. Supp. 2d 120, 125 (E.D.N.Y. 2010)

(permitting claims raised against third-party garnishees to proceed by motion rather than in a

special proceeding where personal jurisdiction over the garnishees was not an issue and they

appeared to oppose the motion). As relevant here however, the special proceeding requirement

imposed by N.Y. C.P.L.R section 5225 exists to ensure that third parties are given notice and an

opportunity to be heard before a court orders turnover of a judgment debtor’s assets. See Spin

Master Ltd., 463 F. Supp. 3d at 384 (denying permanent injunctive relief to freeze and transfer

defaulting defendant’s assets in satisfaction of statutory damages because such an order would

violate third-party rights to procedural relief under the C.P.L.R.). Here, the third parties alleged

to hold Defendants’ assets are not named in the Complaint, nor have Plaintiffs brought a motion

against those third parties pursuant to N.Y. C.P.L.R. section 5225. Rule 69(a) directs that a

procedure on execution of a money judgment “must accord with the procedure of the state where

the court is located,” but Plaintiffs ask this Court to exercise its authority over a broad range of




IDEAVILLAGE - DJ MEMOPORD                          VERSION AUGUST 16, 2021                             16
        Case 1:20-cv-04997-LTS Document 47 Filed 08/16/21 Page 17 of 21




non-parties to this action who have not had notice and an opportunity to be heard on the issue of

asset restraint and transfer. See Spin Master Ltd., 463 F. Supp. 3d at 384; see also Allstar Mktg.

Grp., LLC v. 123 Beads Store, No. 19-CV-3184, 2020 WL 5836423, at *8 (S.D.N.Y. Sept. 30,

2020) (denying turnover motion as to judgment debtor’s property because proper notice was not

given to the defendant and specific property as to which turnover was sought was not identified).

Accordingly, Plaintiffs’ request is denied, without prejudice to Plaintiffs’ issuance of restraining

notices pursuant to N.Y. C.P.L.R. 5222 and any later applications pursuant to N.Y. C.P.L.R.

section 5225.



Continuation of Pre-Judgment Asset Restraint

                Plaintiffs request a continuance of the pre-judgment asset restraint set forth in the

Temporary Restraining Order and Preliminary Injunction. Plaintiffs assert that the automatic 30-

day stay of execution on judgments pursuant to Federal Rule of Civil Procedure 62(a) will

provide Defendants an opportunity to dispose of, transfer, or hide their assets to avoid paying

damages. (Docket entry no. 43, at 24-25.) Such relief is unnecessary, as Rule 62(a) provides

that “execution upon a judgment and proceedings to enforce it are stayed for 30 days after its

entry, unless the court orders otherwise.” Fed. R. Civ. P. 62(a) (emphasis added). When this

provision was added by amendment in 2018, the amendment recognized that one “reason for

dissolving the automatic stay may be a risk that the judgment debtor’s assets will be dissipated.”

Fed. R. Civ. P. 62 advisory committee’s note to 2018 amendment; see also Spin Master Ltd., 463

F. Supp. 3d at 384 (denying a temporary continuance of pre-judgment asset restraint and

ordering that the 30-day stay shall not apply). Accordingly, Plaintiffs are hereby relieved from

the 30-day stay and may execute upon the judgment immediately.




IDEAVILLAGE - DJ MEMOPORD                          VERSION AUGUST 16, 2021                         17
           Case 1:20-cv-04997-LTS Document 47 Filed 08/16/21 Page 18 of 21




                                            CONCLUSION

                For the foregoing reasons, Plaintiffs’ motion for default judgment is granted in

part, and denied in part. Plaintiffs’ request for a permanent injunction is granted to the following

extent:5

    1. Defendants, their respective officers, agents, servants, employees, successors and assigns

       and all persons acting in concert with or under the direction of Defendants (regardless of

       whether located in the United States or abroad), who receive actual notice of this Order

       are permanently enjoined and restrained from:

       A.       manufacturing, importing, exporting, advertising, marketing, promoting,

                distributing, displaying, offering for sale, selling and/or otherwise dealing in the

                Counterfeit Products, or any other products bearing the Copper Fit Marks and/or

                Copper Fit Works and/or marks and/or artwork that are confusingly and/or

                substantially similar to, identical to and constitute a counterfeiting or infringement

                of the Copper Fit Marks and/or Copper Fit Works;

       B.       directly or indirectly infringing in any manner Plaintiffs’ Copper Fit Marks and

                Copper Fit Works;

       C.       using any reproduction, counterfeit, copy or colorable imitation of Plaintiffs’

                Copper Fit Marks and Copper Fit Works to identify any goods or service not

                authorized by Plaintiffs;

       D.       using any of Plaintiffs’ Copper Fit Marks and/or Copper Fit Works and/or any

                other marks that are confusingly similar to the Copper Fit Marks and/or any other




5
       For any terms not otherwise defined, the Court adopts the definitions set forth in docket
       entry no. 45.


IDEAVILLAGE - DJ MEMOPORD                          VERSION AUGUST 16, 2021                             18
        Case 1:20-cv-04997-LTS Document 47 Filed 08/16/21 Page 19 of 21




              artwork that is substantially similar to the Copper Fit Works, on or in connection

              with copperfitonlineshop.com, eryon.life, or any website operated by Defendants

              and/or Defendants’ manufacture, importation, exportation, advertisement,

              marketing, promotion, distribution, offering for sale, sale and/or otherwise dealing

              in the Counterfeit Products;

       E.     using any false designation of origin or false description, or engaging in any

              action which is likely to cause confusion, cause mistake and/or deceive members

              of the trade and/or the public as to the affiliation, connection or association of any

              product manufactured, imported, exported, advertised, marketed, promoted,

              distributed, displayed, offered for sale or sold by Defendants with Plaintiffs’

              Copper Fit Products;

       F.     secreting, concealing, destroying, altering, selling off, transferring or otherwise

              disposing of and/or dealing with: (i) Counterfeit Products; (ii) any computer files,

              data, business records, documents or any other records or evidence relating to

              Defendants’ Websites or Defendants’ Assets and the manufacture, importation,

              exportation, advertising, marketing, promotion, distribution, display, offering for

              sale and/or sale of Counterfeit Products;

       G.     linking, transferring, selling and/or operating Defendants’ Websites;

       H.     utilizing copperfitonlineshop.com and registering, trafficking in or using any

              additional domain names that use or incorporate the Copper Fit Marks, or any

              colorable imitation thereof;

       I.     effecting assignments or transfers, forming new entities or associations, or

              creating and/or utilizing any other platform, or any other means of importation,




IDEAVILLAGE - DJ MEMOPORD                        VERSION AUGUST 16, 2021                            19
        Case 1:20-cv-04997-LTS Document 47 Filed 08/16/21 Page 20 of 21




              exportation, advertising, marketing, promotion, distribution, display, offering for

              sale and/or sale of Counterfeit Products for the purposes of circumventing or

              otherwise avoiding the prohibitions set forth in this Order; and

       J.     knowingly instructing, aiding or abetting any other person or business entity in

              engaging in any of the activities referred to in subparagraphs 1(A) through 1(I)

              above.

    2. IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defendants must

       deliver up for destruction to Plaintiffs any and all Counterfeit Products and any and all

       packaging, labels, tags, advertising and promotional materials and any other materials in

       the possession, custody or control of Defendants that infringe Plaintiffs’ trademarks,

       copyrights or other rights in the Copper Fit Marks and Copper Fit Works, or bear any

       marks or artwork that are confusingly or substantially similar to the Copper Fit Marks

       and Copper Fit Works pursuant to 15 U.S.C. § 1118;

    3. IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in order to give

       practical effect to the permanent injunction granted herein, Defendants are hereby

       ordered to transfer www.copperfitonlineshop.com to IDVC’s control immediately;6




6
       The Court notes that it has refrained from granting the permanent injunctive relief
       Plaintiffs have sought against third parties. Under Fed. R. Civ. P. 65(d)(2), the Court is
       authorized to “enjoin ‘only’ the following who receive actual notice of the injunction: (A)
       the parties; (B) the parties’ officers, agents, servants, employees, and attorneys; and (C)
       other persons who are in active concern or participation with anyone described in Rule
       65(d)(2)(A) or (B).” Spin Master Ltd., 463 F. Supp. 3d at 377. Plaintiffs have not
       proffered evidence demonstrating that the Third Party Service Providers and Financial
       Institutions fall into any of these categories.


IDEAVILLAGE - DJ MEMOPORD                        VERSION AUGUST 16, 2021                           20
        Case 1:20-cv-04997-LTS Document 47 Filed 08/16/21 Page 21 of 21




   4. Any failure by Defendants to comply with the terms of this Order shall be deemed

       contempt of Court, subjecting Defendants to contempt remedies to be determined by the

       Court, including fines and seizure of property; and

                  The Fifty Thousand U.S. Dollar ($50,000.00) security bond that Plaintiffs

submitted in connection with this action is hereby RELEASED to counsel for Plaintiffs, Epstein

Drangel, LLP, 60 East 42nd Street, Suite 2520, New York, NY 10165. This Court shall retain

jurisdiction over this matter and the parties in order to construe and enforce this Order.

                  Plaintiffs’ request for statutory damages is granted in the amount of $600,000.

Post-judgment interest shall accrue at the legal rate from the date of the judgment pursuant to 28

U.S.C section 1961. Plaintiffs’ request for an order restricting and transferring Defendants’

assets held by third parties is denied without prejudice to use of asset restraint and judgment

execution measures in compliance with the applicable state procedures. Plaintiffs’ requests for

injunctions restraining third parties from providing services to Defendants are denied. Plaintiffs

are relieved from the 30-day stay pursuant to Federal Rule of Civil Procedure 62(a).

                  This Memorandum Opinion and Order resolves docket entry no. 42.

                  The Clerk of Court is respectfully directed to enter judgment accordingly and

close the case.

                  SO ORDERED.

Dated: New York, New York
       August 16, 2021

                                                       __/s/ Laura Taylor Swain__
                                                       LAURA TAYLOR SWAIN
                                                       Chief United States District Judge




IDEAVILLAGE - DJ MEMOPORD                           VERSION AUGUST 16, 2021                         21
